           Case
             ÿ6:21-ap-01059-SY
                   ÿÿÿÿ Doc
                                      ¡¬­
                                       ÿ®
                                           3ÿ
                                            ÿDocument
                                             ÿÿ¯¯
                                               ¢£¤¥¨ÿ05/12/21
                                                         ÿÿ¦ÿÿ­
                                                                ¦°Page
                                                                    ÿÿÿÿÿÿ§¨
                                                                              ±1ÿ©²ofª5¥ÿ05/12/21
                                                Filed                        Entered         ¦¦ÿ15:02:11
                                                                                                       «ÿÿÿÿ¡
                                                                                                                  Desc
                                       Main


01123456ÿ23ÿ89316ÿ9 5ÿ0 35ÿ55245ÿÿ0ÿ2ÿ1915ÿ93ÿ2ÿ                                                         89ÿ$8:9ÿ:ÿ8 ;
 9ÿ0 35
941ÿ52
       5ÿ0ÿ
             1ÿ5394 ÿ0545
               
 2ÿ04   ÿ!#"
              5"
               5ÿ$0ÿ%""&'
 (')*(*)(''



+,-./0.11ÿ34ÿ50034/67ÿ134ÿ+,-./0.11
                                                              <=>?@AÿC?D?@CÿED=FG<H?IJÿ
                                                          I@=?GDLÿA>C?G>     IDL>MKG=>DÿNIK<G?
                                                                        I?ÿKMÿ            ÿG>O@GC>A@
P4ÿ35Q
                                                                                                                        $0ÿ8Qÿ*Q(")TW)'X!%);
ÿR965ÿSÿ9                                                                                                          $Y089Qÿ&

                                                                                                                        0Z909;ÿ:[9Qÿ*Q(')9)"'"X%);
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ5T123UV
Y2\93ÿÿ32T154
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8941]]UV
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿZ53                                                                     C<nnK=CÿD=Aÿ=K?>
                                                                                                                                IK=M@G@=I@ÿ   I@ÿKMÿC?D?<C
                                                                                                                                           >=ÿDAO@GCDGJ
94 69ÿ0ÿ9                                                                                                                   HGKI@@A>=oÿpLEGÿqrrsNtu
^C__ÿD``abcd_e`ÿDÿfghÿead_iÿgfÿajjk̀kgealÿj_f_ejae`im
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ5]54 941UV

8ÿ
6  2  Yÿ
       ÿ      
                1ÿ]5  ÿ \   10
                                  ÿ1 5  U
                                         ÿv  2V
                                                 Q1ÿÿ0ÿ
                                                  3   9$2
                                                       ÿ
                                                       \3     1 15 49ÿ451ÿ994ÿ#Tÿ545ÿ435ÿ]524ÿT65ÿÿ1125ÿ1ÿ8
                                                                                                                            9ÿ$2
                                                                                                                            5 41]]ÿ9#99441ÿ;2
                                                                                                                                                    1ÿ62ÿÿP]ÿ612ÿ9ÿ\
                                                                                                                                                                           2 5ÿ3125ÿÿ95ÿ]v5246ÿÿ92#]ÿ962413ÿÿ1\3
                                                                                                                                                                             ÿ                                          51ÿ1$2
                                                                                                                                                                                                                              5 4      941
3r5wxt2r4xyr5yÿ2t4zÿÿP1]ÿ652ÿ9ÿ3216ÿÿ4212ÿ1\4
                                                      ÿ46ÿÿ1]55ÿÿ94ÿ535ÿ35]51)ÿ1954ÿ35ÿv22344535ÿ2ÿ]1ÿ15ÿvÿ293#1ÿ5ÿ9
                                                       5                                                                                     6  ÿ55ÿ415593ÿ9ÿ{45ÿ#12ÿ]5451ÿÿ9T46ÿÿ55]9351ÿÿ99ÿ#\3
                                                                                                                                                                                                         9 411514ÿ6ÿ325ÿ]2234ÿ155ÿÿ355]
                                                                                                                                                                                                           
   5 94 5 ÿ4ÿ15ÿ$2 941
ÿ0ÿ191ÿv24]5354v5ÿ4ÿ15ÿ9 53936ÿ32v55 4#ÿv2 54v5 ÿT6ÿ15ÿ$2 941ÿ9ÿT554ÿ51ÿ]23Q
             Aa`_|                D}~}i`ÿtyÿyryt
             ?kd_|                r|rÿDn
             _ahke~ÿ}j~_| Cbg``ÿzÿJ}e
             Lgba`kge|            syrÿ?_lf`cÿC`zÿIh`hdÿryÿGk_hikj_ÿIDÿyrt

          ÿ]23 ÿÿ 94 91236ÿP1ÿ9ÿT554ÿ9325 ÿ]23ÿ5ÿ4ÿ15ÿ:415 ÿ1915ÿ94W31v6ÿ$231ÿ]23ÿ15ÿ$54139ÿ13v1ÿ2]ÿ$9]2349
6664ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ89#5ÿ'                                                MÿqrrsNtzC<nnK=CzDAOzHGKI
            vwCase
              xyÿ{|}6:21-ap-01059-SY
                    ~w~ ÿÿÿÿDoc
                                       
                                        ÿ}~
                                            3ÿ
                                             ÿDocument
                                              ÿÿ
                                                yÿx05/12/21
                                                          ÿÿÿ~ÿw
                                                                 ~}Page
                                                                     ~yÿÿÿ}ÿÿÿ2ÿyofy5ÿ05/12/21
                                                                                               ~~}~ÿ~15:02:11
                                                                                                         {|}|}ÿÿÿÿyx
                                                                              Entered
                                                 Filed                                                              Desc
                                        Main


012ÿ
7/1           425
                       7 6ÿ71489
                                   ÿ!"   "ÿ# $ÿ%&'(6)ÿ*+
                                                      ÿÿ
                                                         )&
                                                          ÿ% ($,ÿ$-,ÿÿ./*#     7"0ÿÿ1' 2&2  ÿ &2(5ÿÿ%+12ÿ
                                                                                                                    "(  3ÿ6(1ÿ
                                                                                                                             4
                                                                                                                             (-9ÿ'ÿ5ÿ0ÿ/1+ÿ6  $ %ÿ(5ÿ6%(6#25
                                                                                                                                                                 %( ÿ)(-81
                                                                                                                                                                           &'- 6ÿÿ0ÿ
                                                                                                                                                                               6      /  + % 6)1ÿ
                                                                                                                                                                                                (  5788
                                                                                                                                                                                                   "   ÿ8/   ÿ*+
                                                                                                                                                                                                             +      ÿ6)ÿ&ÿÿ.5/6/6#25(:%;$ÿ&,($ÿ1'    &ÿ2<ÿ(&25/(%(
       & 2  (   % ÿ#  $    %&'(  ) ÿ'-  ÿ&2  (ÿ .$ ) (ÿ$-,ÿ5 '"( ÿ$ ÿ9/ '-  &ÿ )  & $ &+  ) ÿ%( #  / %  & ÿ1'  &2 ÿ & 2 (  ÿ./  +  % &ÿ$ -   ,  ÿ ) ( % 4 (  ÿ'&ÿ/ -  ÿ& 2 (ÿ$ #  #  % /  #  % '
                                                                                                                                                                                               $  & (  ÿ# $ % &' (   )ÿ$ &ÿ " ( $    )&ÿ            0 )
 DD$E  ÿ):&$F&=+:)7ÿGH!HIG7./-5(%(-.BJKLBHM  (7ÿ!ÿ./+%&ÿ=1' $&#2#ÿ$%/-4ÿ$(&,&$ÿ9/.2'-*(&ÿ)&-$&&ÿ+5/)%ÿÿ%$(,#,/'%&&'/ÿ5-/$%*ÿ"
                                                                                                                            ÿ#'$)%ÿ$&'(4$)ÿ'"'$5ÿ<-"((.ÿ/(-))ÿ&$2%(0ÿÿ.?/@+ABÿ
                                                                                                                                                                            %&>)5ÿ/1(%*ÿ  <)C'&(ÿ?@ABÿ5/%*ÿC
   &)2&E$(:&ÿ+F./)=ÿ+:.%7/&GH!HIG7
                           ÿ-$5ÿ(+%-('-"$.&((BJKLBH7
                                             %$ "ÿ) &$&+)!HH!NOM
                                                         ÿ
                                                         %(  # / %& ÿ$ - ,7ÿÿ&P25ÿ(&2ÿ$(.ÿ/.&/2*#
                                                                                               (%ÿ#$$-%0&''-(6)ÿÿ%,(/Qÿ-+/'%&(ÿ.,/ÿ,/(#.("$%$%$&(&'ÿ/'--ÿÿ5''-"'-)6&(ÿ$$ÿ,9/ÿ/'-5ÿ&$ÿ)ÿ9&/$'&-+&)ÿ)ÿ%&($#&+/)%ÿ&%3(ÿ0#//+%ÿ&)ÿD&'ÿ","ÿ*+
                                                                                                                                                                                                                                      $0 ))ÿ<&ÿ(5'"5(/ÿ%1'
                                                                                                                                                                                                                                                        (  ÿ&&22(
   951ÿÿ12ÿ1ÿ74815                      ÿR ÿ712ÿ166ÿ4ÿ5ÿ7 615 ÿ12ÿ    ÿ1   ÿ4815
                                                                                           ÿ12ÿ     9ÿ61ÿ    ÿ1688  ÿ5ÿ7  6ÿ6ÿ15
                                                                                                                                             566ÿ25    ÿÿ712ÿ1 1ÿ167ÿ9ÿÿ56625ÿ816ÿR ÿ7126ÿ4


                                                                                                                                                     STRUVVWÿXÿYTZ[V
                                                                                                                                                     YVSÿ\]ÿY\^R


_$&(ÿ/5ÿP))+$-.(ÿ/5ÿG+**/-)ÿ$-,ÿ̀/&'.(ÿ/5ÿG&$&+)ÿN/-5(%(-.(ÿ'-ÿ!,4(%)$%0ÿK%/.((,'-6aÿb$0ÿ::3ÿcEc:ÿÿÿ


                                                                                                                                                     A0aÿÿÿÿÿÿÿÿÿd)edÿN0-&2'$ÿK/&'(%ÿÿÿÿÿÿÿÿ
                                                                                                                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ_(#+&0ÿN"(%f




           H2')ÿ5/%*ÿ')ÿ*$-,$&/%07ÿP&ÿ2$)ÿ<((-ÿ$##%/4(,ÿ5/%ÿ+)(ÿ'-ÿ&2(ÿI-'&(,ÿG&$&()ÿA$-f%+#&.0ÿN/+%&ÿ5/%ÿ&2(ÿN(-&%$"ÿ_')&%'.&ÿ/5ÿN$"'5/%-'$7
ghihjkhlÿnopqÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿK$6(ÿc                                                           ]ÿrs^ZZ\WsTtu[\Y
    =>Case
      ?@ÿBCD6:21-ap-01059-SY
            EF>GFHEHIJFKLÿÿÿÿMNDoc
                               OZ[F
                                ÿDFEK\
                                    3ÿ
                                     ÿDocument
                                      ÿÿ]]N
                                        PQR@SVÿH?05/12/21
                                                  IÿÿTÿEÿ[>
                                                         ETD^Page
                                                             E@ÿÿÿYÿÿÿUV_3ÿ̀W@ofX@5SÿH05/12/21
                                                                                       ITEETDEÿE15:02:11
                                                                                                 BCDYCHDÿÿÿÿM@?O
                                                                      NEntered
                                         Filed                                                              Desc
                                Main



                                            0110234561ÿ0
                                       89 ÿÿ9ÿ9ÿ 9

                                                        '(()
!"9#ÿ$ÿ%#&                                                    *9
                                                                    .9 ++,ÿ9*+
                                                                                ÿ-ÿ
                                                                                  9 *+
                                                                                     +  9+
                                                                    /0
                                                                    1#  0#ÿ9*+
                                                                                ÿ 9+9+
                                                                                 *+
                                                                    2#
                                                                    *+399+ÿ+-#
                                                                             ÿ*+99+ÿ.454ÿ69# #+




        7+ÿ# ÿÿ 99#,4ÿ8ÿ+9ÿ& ÿ9#3ÿ#ÿ0 ÿÿ+ ÿ2ÿ*9 ÿ$99#0:,ÿ;0#ÿ#ÿ+ ÿ; #9ÿ<#:ÿÿ;9#94
                                                     0110234561ÿ0
         Case 6:21-ap-01059-SY
           Case  6:21-ap-01059-SYDoc 2-13 Filed
                                   Doc    Filed 05/11/21
                                                 05/12/21 Entered
                                                           Entered05/11/21
                                                                    05/12/2116:23:02
                                                                            15:02:11 Desc
                                                                                     Desc
                                   AP-Summons
                                    Main Document Page   4 of44of 5
                                                       Page



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
333 South Grand Avenue, Suite 3400, Los Angeles, CA 90071



 A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled: COMPLAINT FOR (1) AVOIDANCE AND RECOVERY OF
FRAUDULENT TRANSFERS, (2) PRESERVATION OF FRAUDULENT TRANSFERS, (3) DISALLOWANCE OF CLAIMS, AND (4) AUTHORITY
TO SELL REAL PROPERTY IN WHICH CO-OWNERS HOLD INTERESTS PURSUANT TO 11 U.S.C. § 363( h); (3) ADVERSARY PROCEEDING
COVERSHEET; (4) STATUS CONFERENCE PROCEDURES FOR THE HON SCOTT H YJJN i AND (5) LBR Form 7016.1 Status.. Report

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d}; and (b) in the manner
stated below:


  1. TO BE SERVED BY THECOURT VIA NOTICEOF ELECTRONIC FILING (NEF): Pursuant to controlling General
  Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
  (date) May 12, 2021              , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
  determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
  addresses stated below:

   See Attached.



                                                                          l,lCI Service information continued on attached page
  2. SERVED BY UNIIEP STATES MAH : On (date) May 12 , 2021                          I served the following persons and/or
  entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
  copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
  Listing the judge here constitutes a declaration that mailing to the judge wm becaropleled no later than 24 hours after
  the document is filed.

   See Attached.



                                                                          rn   Service information continued on attached page
  3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL FACSIMILE TRANSMISSION OR EMAIL {state
  method for each person or entity served)· Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
       .,., ...,.-           .-                 ,-
                                                   , I served the following persons and/or entities by personal delivery. overnight mail service,
  -or- (fo-r tho_ s_ e _ w"""h o-co_ n _ s _e- n ted in writing to such service method}, by facsimile transmission and/or email as follows.
  Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge.will.be
  caropleled no later than 24 hours after the document is filed.




                                                                          D Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   May 12, 2021                       Cheryl Caldwell                                                   ls/Cheryl Caldwell
  Date                                Printed Name                                                       Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                                                  F 7004-1.SUMMONS.ADV.PROC
 Case 6:21-ap-01059-SY           Doc 3 Filed 05/12/21 Entered 05/12/21 15:02:11          Desc
                                 Main Document     Page 5 of 5



                   ATTACHMENT TO F 7004-1.SUMMONS.ADV.PROC.

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Howard B Grobstein (TR)
hbgtrustee@gtllp.com, C135@ecfcbis.com

Daniel A Lev on behalf of Plaintiff Howard B Grobstein
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

United States Trustee (RS)
ustpregion16.rs.ecf@usdoj.gov


2. SERVED BY UNITED STATES MAIL:

The Honorable Scott H. Yun                        Attorneys for Sandhya Shah:
U.S. Bankruptcy Court
3420 Twelfth Street, Suite 345                    David Haberbush, Esq.
Riverside, CA 92501                               Haberbush LLP
                                                  444 West Ocean Boulevard, Suite 1400
Defendants:                                       Long Beach, CA 90802

Shah Artesia R.E. Partnership                     Robert M. Orr, Esq.
821 E. Artesia Boulevard                          Attorney at Law
Carson, CA 90746                                  6700 E. Pacific Coast Highway, Suite 285
                                                  Long Beach, CA 90803
Sandhya Shah
16513 Orchard Flat Lane                           Attorneys for Rashmi Shah, Virendra Shah,
Cerritos, CA 90703                                Kusum Shah, and Urvashi Shah:

Rashmi Shah                                       Navneet S. Chugh, Esq.
821 E. Artesia Boulevard                          Varduhi Danielyan, Esq.
Carson, CA 90746                                  Chugh, LLP
                                                  15925 Carmenita Road
Virendra Shah                                     Cerritos, CA 90703
821 E. Artesia Boulevard
Carson, CA 90746

Kusum Shah
821 E. Artesia Boulevard
Carson, CA 90746

Urvashi Shah
821 E. Artesia Boulevard
Carson, CA 90746




CC 2711946v1
